(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                        MARYLAND v. SHATZER

     CERTIORARI TO THE COURT OF APPEALS OF MARYLAND

   No. 08–680.      Argued October 5, 2009—Decided February 24, 2010
In 2003, a police detective tried to question respondent Shatzer, who
  was incarcerated at a Maryland prison pursuant to a prior conviction,
  about allegations that he had sexually abused his son. Shatzer in
  voked his Miranda right to have counsel present during interroga
  tion, so the detective terminated the interview. Shatzer was released
  back into the general prison population, and the investigation was
  closed. Another detective reopened the investigation in 2006 and at
  tempted to interrogate Shatzer, who was still incarcerated. Shatzer
  waived his Miranda rights and made inculpatory statements. The
  trial court refused to suppress those statements, reasoning that Ed
  wards v. Arizona, 451 U. S. 477, did not apply because Shatzer had
  experienced a break in Miranda custody prior to the 2006 interroga
  tion. Shatzer was convicted of sexual child abuse. The Court of Ap
  peals of Maryland reversed, holding that the mere passage of time
  does not end the Edwards protections, and that, assuming, arguendo,
  a break-in-custody exception to Edwards existed, Shatzer’s release
  back into the general prison population did not constitute such a
  break.
Held: Because Shatzer experienced a break in Miranda custody lasting
 more than two weeks between the first and second attempts at inter
 rogation, Edwards does not mandate suppression of his 2006 state
 ments. Pp. 4–18.
    (a) Edwards created a presumption that once a suspect invokes the
 Miranda right to the presence of counsel, any waiver of that right in
 response to a subsequent police attempt at custodial interrogation is
 involuntary. Edwards’ fundamental purpose is to “[p]reserv[e] the
 integrity of an accused’s choice to communicate with police only
 through counsel,” Patterson v. Illinois, 487 U. S. 285, 291, by “pre
 vent[ing] police from badgering [him] into waiving his previously as
2                        MARYLAND v. SHATZER

                                  Syllabus

    serted Miranda rights,” Michigan v. Harvey, 494 U. S. 344, 350. It is
    easy to believe that a suspect’s later waiver was coerced or badgered
    when he has been held in uninterrupted Miranda custody since his
    first refusal to waive. He remains cut off from his normal life and
    isolated in a “police-dominated atmosphere,” Miranda v. Arizona, 384
    U. S. 436, 456, where his captors “appear to control [his] fate,” Illi
    nois v. Perkins, 496 U. S. 292, 297. But where a suspect has been re
    leased from custody and returned to his normal life for some time be
    fore the later attempted interrogation, there is little reason to think
    that his change of heart has been coerced. Because the Edwards pre
    sumption has been established by opinion of this Court, it is appro
    priate for this Court to specify the period of release from custody that
    will terminate its application. See County of Riverside v. McLaugh
    lin, 500 U. S. 44. The Court concludes that the appropriate period is
    14 days, which provides ample time for the suspect to get reaccli
    mated to his normal life, consult with friends and counsel, and shake
    off any residual coercive effects of prior custody. Pp. 4–13.
       (b) Shatzer’s release back into the general prison population consti
    tutes a break in Miranda custody. Lawful imprisonment imposed
    upon conviction does not create the coercive pressures produced by
    investigative custody that justify Edwards. When previously incar
    cerated suspects are released back into the general prison population,
    they return to their accustomed surroundings and daily routine—
    they regain the degree of control they had over their lives before the
    attempted interrogation. Their continued detention is relatively dis
    connected from their prior unwillingness to cooperate in an investiga
    tion. The “inherently compelling pressures” of custodial interrogation
    ended when Shatzer returned to his normal life. Pp. 13–16.
405 Md. 585, 954 A. 2d 1118, reversed and remanded.

   SCALIA, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, ALITO, and SOTOMAYOR, JJ.,
joined, and in which THOMAS, J., joined as to Part III. THOMAS, J., filed
an opinion concurring in part and concurring in the judgment. STE-
VENS, J., filed an opinion concurring in the judgment.
                       Cite as: 559 U. S. ____ (2010)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 08–680
                                  _________________


   MARYLAND, PETITIONER v. MICHAEL BLAINE

                SHATZER, SR. 

  ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF

                     MARYLAND

                             [February 24, 2010] 


  JUSTICE SCALIA delivered the opinion of the Court.
  We consider whether a break in custody ends the pre­
sumption of involuntariness established in Edwards v.
Arizona, 451 U. S. 477 (1981).
                             I
  In August 2003, a social worker assigned to the Child
Advocacy Center in the Criminal Investigation Division of
the Hagerstown Police Department referred to the de­
partment allegations that respondent Michael Shatzer,
Sr., had sexually abused his 3-year-old son. At that time,
Shatzer was incarcerated at the Maryland Correctional
Institution-Hagerstown, serving a sentence for an unre­
lated child-sexual-abuse offense. Detective Shane Blank­
enship was assigned to the investigation and interviewed
Shatzer at the correctional institution on August 7, 2003.
Before asking any questions, Blankenship reviewed
Shatzer’s Miranda rights with him, and obtained a writ­
ten waiver of those rights. When Blankenship explained
that he was there to question Shatzer about sexually
abusing his son, Shatzer expressed confusion—he had
thought Blankenship was an attorney there to discuss the
2                 MARYLAND v. SHATZER

                     Opinion of the Court

prior crime for which he was incarcerated. Blankenship
clarified the purpose of his visit, and Shatzer declined to
speak without an attorney. Accordingly, Blankenship
ended the interview, and Shatzer was released back into
the general prison population.          Shortly thereafter,
Blankenship closed the investigation.
   Two years and six months later, the same social worker
referred more specific allegations to the department about
the same incident involving Shatzer. Detective Paul
Hoover, from the same division, was assigned to the inves­
tigation. He and the social worker interviewed the victim,
then eight years old, who described the incident in more
detail. With this new information in hand, on March 2,
2006, they went to the Roxbury Correctional Institute, to
which Shatzer had since been transferred, and inter­
viewed Shatzer in a maintenance room outfitted with a
desk and three chairs. Hoover explained that he wanted
to ask Shatzer about the alleged incident involving
Shatzer’s son. Shatzer was surprised because he thought
that the investigation had been closed, but Hoover ex­
plained they had opened a new file. Hoover then read
Shatzer his Miranda rights and obtained a written waiver
on a standard department form.
   Hoover interrogated Shatzer about the incident for
approximately 30 minutes. Shatzer denied ordering his
son to perform fellatio on him, but admitted to masturbat­
ing in front of his son from a distance of less than three
feet. Before the interview ended, Shatzer agreed to Hoo­
ver’s request that he submit to a polygraph examination.
At no point during the interrogation did Shatzer request
to speak with an attorney or refer to his prior refusal to
answer questions without one.
   Five days later, on March 7, 2006, Hoover and another
detective met with Shatzer at the correctional facility to
administer the polygraph examination. After reading
Shatzer his Miranda rights and obtaining a written
                     Cite as: 559 U. S. ____ (2010)                   3

                         Opinion of the Court

waiver, the other detective administered the test and
concluded that Shatzer had failed. When the detectives
then questioned Shatzer, he became upset, started to cry,
and incriminated himself by saying, “ ‘I didn’t force him. I
didn’t force him.’ ” 405 Md. 585, 590, 954 A. 2d 1118, 1121
(2008). After making this inculpatory statement, Shatzer
requested an attorney, and Hoover promptly ended the
interrogation.
   The State’s Attorney for Washington County charged
Shatzer with second-degree sexual offense, sexual child
abuse, second-degree assault, and contributing to condi­
tions rendering a child in need of assistance. Shatzer
moved to suppress his March 2006 statements pursuant to
Edwards. The trial court held a suppression hearing and
later denied Shatzer’s motion. The Edwards protections
did not apply, it reasoned, because Shatzer had experi­
enced a break in custody for Miranda purposes between
the 2003 and 2006 interrogations. No. 21–K–06–37799
(Cir. Ct. Washington Cty., Md., Sept. 14, 2006), App. 55.
Shatzer pleaded not guilty, waived his right to a jury trial,
and proceeded to a bench trial based on an agreed state­
ment of facts. In accordance with the agreement, the
State described the interview with the victim and
Shatzer’s 2006 statements to the detectives. Based on the
proffered testimony of the victim and the “admission of the
defendant as to the act of masturbation,” the trial court
found Shatzer guilty of sexual child abuse of his son.1 No.
21–K–06–37799 (Cir. Ct. Washington Cty., Md., Sept. 21,
2006), id., at 70, 79.
   Over the dissent of two judges, the Court of Appeals of
Maryland reversed and remanded. The court held that
“the passage of time alone is insufficient to [end] the pro­
——————
  1 The State filed a nolle prosequi to the second-degree sexual offense

charge, and consented to dismissal of the misdemeanor charges as
barred by the statute of limitations.
4                  MARYLAND v. SHATZER

                     Opinion of the Court

tections afforded by Edwards,” and that, assuming, ar
guendo, a break-in-custody exception to Edwards existed,
Shatzer’s release back into the general prison population
between interrogations did not constitute a break in cus­
tody. 405 Md., at 606–607, 954 A. 2d, at 1131. We
granted certiorari, 555 U. S. ___ (2009).
                             II
   The Fifth Amendment, which applies to the States by
virtue of the Fourteenth Amendment, Malloy v. Hogan,
378 U. S. 1, 6 (1964), provides that “[n]o person . . . shall
be compelled in any criminal case to be a witness against
himself.” U. S. Const., Amdt. 5. In Miranda v. Arizona,
384 U. S. 436 (1966), the Court adopted a set of prophylac­
tic measures to protect a suspect’s Fifth Amendment right
from the “inherently compelling pressures” of custodial
interrogation. Id., at 467. The Court observed that “in­
communicado interrogation” in an “unfamiliar,” “police­
dominated atmosphere,” id., at 456–457, involves psycho­
logical pressures “which work to undermine the individ­
ual’s will to resist and to compel him to speak where he
would not otherwise do so freely,” id., at 467. Conse­
quently, it reasoned, “[u]nless adequate protective devices
are employed to dispel the compulsion inherent in custo­
dial surroundings, no statement obtained from the defen­
dant can truly be the product of his free choice.” Id., at
458.
   To counteract the coercive pressure, Miranda an­
nounced that police officers must warn a suspect prior to
questioning that he has a right to remain silent, and a
right to the presence of an attorney. Id., at 444. After the
warnings are given, if the suspect indicates that he wishes
to remain silent, the interrogation must cease. Id., at
473–474. Similarly, if the suspect states that he wants an
attorney, the interrogation must cease until an attorney is
present. Id., at 474. Critically, however, a suspect can
                 Cite as: 559 U. S. ____ (2010)             5

                     Opinion of the Court

waive these rights. Id., at 475. To establish a valid
waiver, the State must show that the waiver was knowing,
intelligent, and voluntary under the “high standar[d] of
proof for the waiver of constitutional rights [set forth in]
Johnson v. Zerbst, 304 U. S. 458 (1938).” Id., at 475.
   In Edwards, the Court determined that Zerbst’s tradi­
tional standard for waiver was not sufficient to protect a
suspect’s right to have counsel present at a subsequent
interrogation if he had previously requested counsel;
“additional safeguards” were necessary. 451 U. S., at 484.
The Court therefore superimposed a “second layer of
prophylaxis,” McNeil v. Wisconsin, 501 U. S. 171, 176
(1991). Edwards held:
    “[W]hen an accused has invoked his right to have
    counsel present during custodial interrogation, a valid
    waiver of that right cannot be established by showing
    only that he responded to further police-initiated cus­
    todial interrogation even if he has been advised of his
    rights. . . . [He] is not subject to further interrogation
    by the authorities until counsel has been made avail­
    able to him, unless the accused himself initiates fur­
    ther communication, exchanges, or conversations with
    the police.” 451 U. S., at 484–485.
The rationale of Edwards is that once a suspect indicates
that “he is not capable of undergoing [custodial] question­
ing without advice of counsel,” “any subsequent waiver
that has come at the authorities’ behest, and not at the
suspect’s own instigation, is itself the product of the ‘in­
herently compelling pressures’ and not the purely volun­
tary choice of the suspect.” Arizona v. Roberson, 486 U. S.
675, 681 (1988). Under this rule, a voluntary Miranda
waiver is sufficient at the time of an initial attempted
interrogation to protect a suspect’s right to have counsel
present, but it is not sufficient at the time of subsequent
attempts if the suspect initially requested the presence of
6                  MARYLAND v. SHATZER

                      Opinion of the Court

counsel. The implicit assumption, of course, is that the
subsequent requests for interrogation pose a significantly
greater risk of coercion. That increased risk results not
only from the police’s persistence in trying to get the sus­
pect to talk, but also from the continued pressure that
begins when the individual is taken into custody as a
suspect and sought to be interrogated—pressure likely to
“increase as custody is prolonged,” Minnick v. Mississippi,
498 U. S. 146, 153 (1990). The Edwards presumption of
involuntariness ensures that police will not take advan­
tage of the mounting coercive pressures of “prolonged
police custody,” Roberson, 486 U. S., at 686, by repeatedly
attempting to question a suspect who previously requested
counsel until the suspect is “badgered into submission,”
id., at 690 (KENNEDY, J., dissenting).
   We have frequently emphasized that the Edwards rule
is not a constitutional mandate, but judicially prescribed
prophylaxis. See, e.g., Montejo v. Louisiana, 556 U. S. ___,
___ (2009) (slip op., at 7–8); Michigan v. Harvey, 494 U. S.
344, 349 (1990); Solem v. Stumes, 465 U. S. 638, 644, n. 4
(1984). Because Edwards is “our rule, not a constitutional
command,” “it is our obligation to justify its expansion.”
Roberson, supra, at 688 (KENNEDY, J., dissenting). Lower
courts have uniformly held that a break in custody ends
the Edwards presumption, see, e.g., People v. Storm, 28
Cal. 4th 1007, 1023–1024, and n. 6, 52 P. 3d 52, 61–62,
and n. 6 (2002) (collecting state and federal cases), but we
have previously addressed the issue only in dicta, see
McNeil, supra, at 177 (Edwards applies “assuming there
has been no break in custody”).
   A judicially crafted rule is “justified only by reference to
its prophylactic purpose,” Davis v. United States, 512 U. S.
452, 458 (1994) (internal quotation marks omitted), and
applies only where its benefits outweigh its costs, Montejo,
supra, at ___ (slip op., at 14). We begin with the benefits.
Edwards’ presumption of involuntariness has the inciden­
                      Cite as: 559 U. S. ____ (2010)                      7

                           Opinion of the Court

tal effect of “conserv[ing] judicial resources which would
otherwise be expended in making difficult determinations
of voluntariness.” Minnick, supra, at 151. Its fundamen­
tal purpose, however, is to “[p]reserv[e] the integrity of an
accused’s choice to communicate with police only through
counsel,” Patterson v. Illinois, 487 U. S. 285, 291 (1988), by
“prevent[ing] police from badgering a defendant into waiv­
ing his previously asserted Miranda rights,” Harvey,
supra, at 350. Thus, the benefits of the rule are measured
by the number of coerced confessions it suppresses that
otherwise would have been admitted. See Montejo, supra,
at ___ (slip op., at 14).
   It is easy to believe that a suspect may be coerced or
badgered into abandoning his earlier refusal to be ques­
tioned without counsel in the paradigm Edwards case.
That is a case in which the suspect has been arrested for a
particular crime and is held in uninterrupted pretrial
custody while that crime is being actively investigated.
After the initial interrogation, and up to and including the
second one, he remains cut off from his normal life and
companions, “thrust into” and isolated in an “unfamiliar,”
“police-dominated atmosphere,” Miranda, 384 U. S., at
456–457, where his captors “appear to control [his] fate,”
Illinois v. Perkins, 496 U. S. 292, 297 (1990). That was the
situation confronted by the suspects in Edwards,
Roberson, and Minnick, the three cases in which we have
held the Edwards rule applicable. Edwards was arrested
pursuant to a warrant and taken to a police station, where
he was interrogated until he requested counsel. Edwards,
451 U. S., at 478–479. The officer ended the interrogation
and took him to the county jail,2 but at 9:15 the next

——————
  2 Jail is a “local government’s detention center where persons await­
ing trial or those convicted of misdemeanors are confined.” Black’s Law
Dictionary 910 (9th ed. 2009). Prison, by contrast, is a “state or federal
facility of confinement for convicted criminals, esp. felons.” Id., at 1314.
8                      MARYLAND v. SHATZER

                          Opinion of the Court

morning, two of the officer’s colleagues reinterrogated
Edwards at the jail. Id., at 479. Roberson was arrested
“at the scene of a just-completed burglary” and interro­
gated there until he requested a lawyer. Roberson, 486
U. S., at 678. A different officer interrogated him three
days later while he “was still in custody pursuant to the
arrest.” Ibid. Minnick was arrested by local police and
taken to the San Diego jail, where two FBI agents interro­
gated him the next morning until he requested counsel.
Minnick, 498 U. S., at 148–149. Two days later a Missis­
sippi Deputy Sheriff reinterrogated him at the jail. Id., at
149. None of these suspects regained a sense of control or
normalcy after they were initially taken into custody for
the crime under investigation.
   When, unlike what happened in these three cases, a
suspect has been released from his pretrial custody and
has returned to his normal life for some time before the
later attempted interrogation, there is little reason to
think that his change of heart regarding interrogation
without counsel has been coerced. He has no longer been
isolated. He has likely been able to seek advice from an
attorney, family members, and friends.3 And he knows
from his earlier experience that he need only demand
counsel to bring the interrogation to a halt; and that in­
vestigative custody does not last indefinitely. In these
circumstances, it is far fetched to think that a police offi­
cer’s asking the suspect whether he would like to waive
his Miranda rights will any more “wear down the ac­
——————
    3 JUSTICESTEVENS points out, post, at 7 (opinion concurring in judg­
ment), that in Minnick, actual pre-reinterrogation consultation with an
attorney during continued custody did not suffice to avoid application of
Edwards. That does not mean that the ability to consult freely with
attorneys and others does not reduce the level of coercion at all, or that
it is “only questionably relevant,” post, at 7, to whether termination of
custody reduces the coercive pressure that is the basis for Edwards’
super-prophylactic rule.
                    Cite as: 559 U. S. ____ (2010)                 9

                        Opinion of the Court

cused,” Smith v. Illinois, 469 U. S. 91, 98 (1984) (per cu
riam), than did the first such request at the original at­
tempted interrogation—which is of course not deemed
coercive. His change of heart is less likely attributable to
“badgering” than it is to the fact that further deliberation
in familiar surroundings has caused him to believe
(rightly or wrongly) that cooperating with the investiga­
tion is in his interest. Uncritical extension of Edwards to
this situation would not significantly increase the number
of genuinely coerced confessions excluded. The “justifica­
tion for a conclusive presumption disappears when appli­
cation of the presumption will not reach the correct result
most of the time.” Coleman v. Thompson, 501 U. S. 722,
737 (1991).
   At the same time that extending the Edwards rule
yields diminished benefits, extending the rule also in­
creases its costs: the in-fact voluntary confessions it ex­
cludes from trial, and the voluntary confessions it deters
law enforcement officers from even trying to obtain. Vol­
untary confessions are not merely “a proper element in
law enforcement,” Miranda, supra, at 478, they are an
“unmitigated good,” McNeil, 501 U. S., at 181, “ ‘essential
to society’s compelling interest in finding, convicting, and
punishing those who violate the law,’ ” ibid. (quoting
Moran v. Burbine, 475 U. S. 412, 426 (1986)).
   The only logical endpoint of Edwards disability is ter­
mination of Miranda custody and any of its lingering
effects. Without that limitation—and barring some purely
arbitrary time-limit4—every Edwards prohibition of cus­
todial interrogation of a particular suspect would be eter­

——————
  4 The  State’s alternative argument in the present case is that the
substantial lapse in time between the 2003 and 2006 attempts at
interrogation independently ended the Edwards presumption. Our
disposition makes it unnecessary to address that argument.
10                    MARYLAND v. SHATZER

                          Opinion of the Court

nal. The prohibition applies, of course, when the subse­
quent interrogation pertains to a different crime,
Roberson, supra, when it is conducted by a different law
enforcement authority, Minnick, 498 U. S. 146, and even
when the suspect has met with an attorney after the first
interrogation, ibid. And it not only prevents questioning
ex ante; it would render invalid ex post, confessions invited
and obtained from suspects who (unbeknownst to the
interrogators) have acquired Edwards immunity previ­
ously in connection with any offense in any jurisdiction.5
In a country that harbors a large number of repeat offend­
ers,6 this consequence is disastrous.
  We conclude that such an extension of Edwards is not
justified; we have opened its “protective umbrella,” Solem,
465 U. S., at 644, n. 4, far enough. The protections offered
by Miranda, which we have deemed sufficient to ensure
that the police respect the suspect’s desire to have an
attorney present the first time police interrogate him,
adequately ensure that result when a suspect who initially
requested counsel is reinterrogated after a break in cus­
——————
   5 This assumes that Roberson’s extension of Edwards to subsequent

interrogation for a different crime, and Minnick’s extension of Edwards
to subsequent interrogation by a different law enforcement agency
would apply even when the place of custody and the identity of the
custodial agency are not the same (as they were in Roberson and
Minnick) as those of the original interrogation. That assumption would
seem reasonable if the Edwards-suspending effect of a termination of
custody is rejected. Reinterrogation in different custody or by a differ­
ent interrogating agency would seem, if anything, less likely than
termination of custody to reduce coercive pressures. At the original
site, and with respect to the original interrogating agency, the suspect
has already experienced cessation of interrogation when he demands
counsel—which he may have no reason to expect elsewhere.
   6 According to a recent study, 67.5% of prisoners released from 15

States in 1994 were rearrested within three years. See Dept. of Justice,
Bureau of Justice Statistics, Special Report, Recidivism of Prisoners
Released in 1994 (NCJ 193427, 2002).
                 Cite as: 559 U. S. ____ (2010)           11

                     Opinion of the Court

tody that is of sufficient duration to dissipate its coercive
effects.
  If Shatzer’s return to the general prison population
qualified as a break in custody (a question we address in
Part III, infra), there is no doubt that it lasted long
enough (2½ years) to meet that durational requirement.
But what about a break that has lasted only one year? Or
only one week? It is impractical to leave the answer to
that question for clarification in future case-by-case adju­
dication; law enforcement officers need to know, with
certainty and beforehand, when renewed interrogation is
lawful. And while it is certainly unusual for this Court to
set forth precise time limits governing police action, it is
not unheard-of. In County of Riverside v. McLaughlin,
500 U. S. 44 (1991), we specified 48 hours as the time
within which the police must comply with the requirement
of Gerstein v. Pugh, 420 U. S. 103 (1975), that a person
arrested without a warrant be brought before a magistrate
to establish probable cause for continued detention.
  Like McLaughlin, this is a case in which the requisite
police action (there, presentation to a magistrate; here,
abstention from further interrogation) has not been pre­
scribed by statute but has been established by opinion of
this Court. We think it appropriate to specify a period of
time to avoid the consequence that continuation of the
Edwards presumption “will not reach the correct result
most of the time.” Coleman, supra, at 737. It seems to us
that period is 14 days. That provides plenty of time for
the suspect to get reacclimated to his normal life, to con­
sult with friends and counsel, and to shake off any resid­
ual coercive effects of his prior custody.
  The 14-day limitation meets Shatzer’s concern that a
break-in-custody rule lends itself to police abuse. He
envisions that once a suspect invokes his Miranda right to
counsel, the police will release the suspect briefly (to end
the Edwards presumption) and then promptly bring him
12                    MARYLAND v. SHATZER

                         Opinion of the Court

back into custody for reinterrogation. But once the sus­
pect has been out of custody long enough (14 days) to
eliminate its coercive effect, there will be nothing to gain
by such gamesmanship—nothing, that is, except the en­
tirely appropriate gain of being able to interrogate a sus­
pect who has made a valid waiver of his Miranda rights.7
   Shatzer argues that ending the Edwards protections at
a break in custody will undermine Edwards’ purpose to
conserve judicial resources. To be sure, we have said that
“[t]he merit of the Edwards decision lies in the clarity of
its command and the certainty of its application.”
Minnick, 498 U. S., at 151. But clarity and certainty are
not goals in themselves. They are valuable only when
they reasonably further the achievement of some substan­
tive end—here, the exclusion of compelled confessions.
Confessions obtained after a 2-week break in custody and
a waiver of Miranda rights are most unlikely to be com­
pelled, and hence are unreasonably excluded. In any case,
a break-in-custody exception will dim only marginally, if
at all, the bright-line nature of Edwards. In every case
involving Edwards, the courts must determine whether
the suspect was in custody when he requested counsel and
when he later made the statements he seeks to suppress.
Now, in cases where there is an alleged break in custody,
they simply have to repeat the inquiry for the time be­
tween the initial invocation and reinterrogation. In most
cases that determination will be easy. And when it is

——————
  7 A defendant who experiences a 14-day break in custody after invok­

ing the Miranda right to counsel is not left without protection. Ed
wards establishes a presumption that a suspect’s waiver of Miranda
rights is involuntary. See Arizona v. Roberson, 486 U. S. 675, 681
(1988). Even without this “second layer of prophylaxis,” McNeil v.
Wisconsin, 501 U. S. 171, 176 (1991), a defendant is still free to claim
the prophylactic protection of Miranda—arguing that his waiver of
Miranda rights was in fact involuntary under Johnson v. Zerbst, 304
U. S. 458 (1938). See Miranda, 384 U. S., at 475.
                 Cite as: 559 U. S. ____ (2010)           13

                     Opinion of the Court

determined that the defendant pleading Edwards has
been out of custody for two weeks before the contested
interrogation, the court is spared the fact-intensive in­
quiry into whether he ever, anywhere, asserted his
Miranda right to counsel.
                             III
  The facts of this case present an additional issue. No
one questions that Shatzer was in custody for Miranda
purposes during the interviews with Detective
Blankenship in 2003 and Detective Hoover in 2006. Like­
wise, no one questions that Shatzer triggered the Edwards
protections when, according to Detective Blankenship’s
notes of the 2003 interview, he stated that “ ‘he would not
talk about this case without having an attorney present,’ ”
405 Md., at 589, 954 A. 2d, at 1120. After the 2003 inter­
view, Shatzer was released back into the general prison
population where he was serving an unrelated sentence.
The issue is whether that constitutes a break in Miranda
custody.
  We have never decided whether incarceration consti­
tutes custody for Miranda purposes, and have indeed
explicitly declined to address the issue. See Perkins, 496
U. S., at 299. See also Bradley v. Ohio, 497 U. S. 1011,
1013 (1990) (Marshall, J., dissenting from denial of certio­
rari). Whether it does depends upon whether it exerts the
coercive pressure that Miranda was designed to guard
against—the “danger of coercion [that] results from the
interaction of custody and official interrogation.” Perkins,
supra, at 297 (emphasis added). To determine whether a
suspect was in Miranda custody we have asked whether
“there is a ‘formal arrest or restraint on freedom of move­
ment’ of the degree associated with a formal arrest.” New
York v. Quarles, 467 U. S. 649, 655 (1984); see also Stans
bury v. California, 511 U. S. 318, 322 (1994) (per curiam).
This test, no doubt, is satisfied by all forms of incarcera­
14                    MARYLAND v. SHATZER

                         Opinion of the Court

tion. Our cases make clear, however, that the freedom-of­
movement test identifies only a necessary and not a suffi­
cient condition for Miranda custody. We have declined to
accord it “talismanic power,” because Miranda is to be
enforced “only in those types of situations in which the
concerns that powered the decision are implicated.”
Berkemer v. McCarty, 468 U. S. 420, 437 (1984). Thus, the
temporary and relatively nonthreatening detention in­
volved in a traffic stop or Terry stop, see Terry v. Ohio, 392
U. S. 1 (1968), does not constitute Miranda custody.
McCarty, supra, at 439–440. See also Perkins, supra, at
296.
   Here, we are addressing the interim period during
which a suspect was not interrogated, but was subject to a
baseline set of restraints imposed pursuant to a prior
conviction. Without minimizing the harsh realities of
incarceration, we think lawful imprisonment imposed
upon conviction of a crime does not create the coercive
pressures identified in Miranda.
   Interrogated suspects who have previously been con­
victed of crime live in prison. When they are released
back into the general prison population, they return to
their accustomed surroundings and daily routine—they
regain the degree of control they had over their lives prior
to the interrogation. Sentenced prisoners, in contrast to
the Miranda paradigm, are not isolated with their accus­
ers. They live among other inmates, guards, and workers,
and often can receive visitors and communicate with
people on the outside by mail or telephone.
   Their detention, moreover, is relatively disconnected
from their prior unwillingness to cooperate in an investi­
gation. The former interrogator has no power to increase
the duration of incarceration, which was determined at
sentencing.8 And even where the possibility of parole
——————
 8 We   distinguish the duration of incarceration from the duration of
                    Cite as: 559 U. S. ____ (2010)                 15

                        Opinion of the Court

exists, the former interrogator has no apparent power to
decrease the time served. This is in stark contrast to the
circumstances faced by the defendants in Edwards,
Roberson, and Minnick, whose continued detention as
suspects rested with those controlling their interrogation,
and who confronted the uncertainties of what final
charges they would face, whether they would be convicted,
and what sentence they would receive.
   Shatzer’s experience illustrates the vast differences
between Miranda custody and incarceration pursuant to
conviction. At the time of the 2003 attempted interroga­
tion, Shatzer was already serving a sentence for a prior
conviction. After that, he returned to the general prison
population in the Maryland Correctional Institution-
Hagerstown and was later transferred, for unrelated
reasons, down the street to the Roxbury Correctional
Institute. Both are medium-security state correctional
facilities. See Maryland Div. of Correction Inmate Hand­
book 7 (2007), online at http://dpscs.md.gov/rehabservs/
doc/pdfs/2007_Inmate_Handbook.pdf (all Internet materi­
als as visited Feb. 22, 2010, and available in Clerk of
Court’s case file). Inmates in these facilities generally can
visit the library each week, id., at 28; have regular exer­
cise and recreation periods, id., at 17; can participate
in basic adult education and occupational training, id.,
at 26, 7; are able to send and receive mail, id., at 21–22,
16; and are allowed to receive visitors twice a week,
see http://dpscs.md.gov/locations/mcih.shtml; http://www.
dpscs.state.md.us/locations/rci.shtml. His continued de­
——————
what might be termed interrogative custody. When a prisoner is
removed from the general prison population and taken to a separate
location for questioning, the duration of that separation is assuredly
dependent upon his interrogators. For which reason once he has
asserted a refusal to speak without assistance of counsel Edwards
prevents any efforts to get him to change his mind during that inter­
rogative custody.
16                 MARYLAND v. SHATZER

                      Opinion of the Court

tention after the 2003 interrogation did not depend on
what he said (or did not say) to Detective Blankenship,
and he has not alleged that he was placed in a higher level
of security or faced any continuing restraints as a result of
the 2003 interrogation. The “inherently compelling pres­
sures” of custodial interrogation ended when he returned
to his normal life.
                                IV
  A few words in response to JUSTICE STEVENS’ concur­
rence: It claims we ignore that “[w]hen police tell an indi­
gent suspect that he has the right to an attorney” and
then “reinterrogate” him without providing a lawyer, “the
suspect is likely to feel that the police lied to him and that
he really does not have any right to a lawyer.” Post, at 2
(opinion concurring in judgment) (hereinafter concur­
rence). See also post, at 4, 7, n. 11, 11, n. 16. The fallacy
here is that we are not talking about “reinterrogating” the
suspect; we are talking about asking his permission to be
interrogated. An officer has in no sense lied to a suspect
when, after advising, as Miranda requires, “You have the
right to remain silent, and if you choose to speak you have
the right to the presence of an attorney,” he promptly ends
the attempted interrogation because the suspect declines
to speak without counsel present, and then, two weeks
later, reapproaches the suspect and asks, “Are you now
willing to speak without a lawyer present?”
  The “concer[n] that motivated the Edwards line of
cases,” post, at 2–3, n. 2, is that the suspect will be coerced
into saying yes. That concern guides our decision today.
Contrary to the concurrence’s conclusion, post, at 3, 5–6,
there is no reason to believe a suspect will view confession
as “ ‘the only way to end his interrogation’ ” when, before
the interrogation begins, he is told that he can avoid it by
simply requesting that he not be interrogated without
counsel present—an option that worked before. If, as the
                 Cite as: 559 U. S. ____ (2010)           17

                     Opinion of the Court

concurrence argues will often be the case, post, at 5, a
break in custody does not change the suspect’s mind, he
need only say so.
   The concurrence also accuses the Court of “ignor[ing]
that when a suspect asks for counsel, until his request is
answered, there are still the same ‘inherently compelling’
pressures of custodial interrogation on which the Miranda
line of cases is based.” Post, at 4. We do not ignore these
pressures; nor do we suggest that they disappear when
custody is recommenced after a break, see post, at 5. But
if those pressures are merely “the same” as before, then
Miranda provides sufficient protection—as it did before.
The Edwards presumption of involuntariness is justified
only in circumstances where the coercive pressures have
increased so much that suspects’ waivers of Miranda
rights are likely to be involuntary most of the time. Con­
trary to the concurrence’s suggestion, post, at 3, it is only
in those narrow circumstances—when custody is unbro­
ken—that the Court has concluded a “fresh se[t] of
Miranda warnings” is not sufficient. See Roberson, 486
U. S., at 686.
   In the last analysis, it turns out that the concurrence
accepts our principal points. It agrees that Edwards
prophylaxis is not perpetual; it agrees that a break in
custody reduces the inherently compelling pressure upon
which Edwards was based; it agrees that Shatzer’s release
back into the general prison population constituted a
break in custody; and it agrees that in this case the break
was long enough to render Edwards inapplicable. Post, at
10–12. We differ in two respects: Instead of terminating
Edwards protection when the custodial pressures that
were the basis for that protection dissipate, the concur­
rence would terminate it when the suspect would no
longer “feel that he has ‘been denied the counsel he has
clearly requested,’ ” post, at 11. This is entirely unrelated
to the rationale of Edwards. If confidence in the police’s
18                 MARYLAND v. SHATZER

                      Opinion of the Court

promise to provide counsel were the touchstone, Edwards
would not have applied in Minnick, where the suspect in
continuing custody actually met with appointed counsel.
The concurrence’s rule is also entirely unrelated to the
existence of a break in custody. While that may relieve
the accumulated coercive pressures of custody that are the
foundation for Edwards, it is hard to see how it bolsters
the suspect’s confidence that if he asks for counsel he will
get one.
   And secondly, the concurrence differs from us in declin­
ing to say how long after a break in custody the termina­
tion of Edwards protection occurs. Two and one-half
years, it says, is clearly enough—but it gives law enforce­
ment authorities no further guidance. The concurrence
criticizes our use of 14 days as arbitrary and unexplained,
post, at 5, and n. 7. But in fact that rests upon the same
basis as the concurrence’s own approval of a 21⁄2-year
break in custody: how much time will justify “treating the
second interrogation as no more coercive than the first,”
post, at 10. Failure to say where the line falls short of 21⁄2
years, and leaving that for future case-by-case determina­
tion, is certainly less helpful, but not at all less arbitrary.
                        *     *     *
  Because Shatzer experienced a break in Miranda cus­
tody lasting more than two weeks between the first and
second attempts at interrogation, Edwards does not man­
date suppression of his March 2006 statements. Accord­
ingly, we reverse the judgment of the Court of Appeals of
Maryland, and remand the case for further proceedings
not inconsistent with this opinion.

                                              It is so ordered.
                 Cite as: 559 U. S. ____ (2010)           1

                    Opinion of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–680
                         _________________


   MARYLAND, PETITIONER v. MICHAEL BLAINE

                SHATZER, SR. 

  ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF

                     MARYLAND

                     [February 24, 2010] 


   JUSTICE THOMAS, concurring in part and concurring in
the judgment.
   I join Part III of the Court’s opinion, which holds that
release into the general prison population constitutes a
break in custody. I do not join the Court’s decision to
extend the presumption of involuntariness established in
Edwards v. Arizona, 451 U. S. 477 (1981), for 14 days after
custody ends.
   It is not apparent to me that the presumption of in
voluntariness the Court recognized in Edwards is justifi
able even in the custodial setting to which Edwards ap
plies it. See, e.g., Minnick v. Mississippi, 498 U. S. 146,
160 (1990) (SCALIA, J., dissenting). Accordingly, I would
not extend the Edwards rule “beyond the circumstances
present in Edwards itself.” Id., at 162. But even if one
believes that the Court is obliged to apply Edwards to any
case involving continuing custody, the Court’s opinion
today goes well beyond that. It extends the presumption
of involuntariness Edwards applies in custodial settings to
interrogations that occur after custody ends.
   The Court concedes that this extension, like the Ed
wards presumption itself, is not constitutionally required.
The Court nevertheless defends the extension as a judi
cially created prophylaxis against compelled confessions.
Even if one accepts that such prophylaxis is both permis
2                     MARYLAND v. SHATZER

                         Opinion of THOMAS, J.

sible generally and advisable for some period following a
break in custody,1 the Court’s 14-day rule fails to satisfy
the criteria our precedents establish for the judicial crea
tion of such a safeguard.
   Our precedents insist that judicially created prophylac
tic rules like those in Edwards and Miranda v. Arizona,
384 U. S. 436 (1966), maintain “the closest possible fit”
between the rule and the Fifth Amendment interests they
seek to protect. United States v. Patane, 542 U. S. 630,
640–641 (2004) (plurality opinion); see generally Montejo
v. Louisiana, 556 U. S. ___, ___ (2009) (slip op., at 18);
Chavez v. Martinez, 538 U. S. 760, 772 (2003) (plurality
opinion). The Court’s 14-day rule does not satisfy this
test. The Court relates its 14-day rule to the Fifth
Amendment simply by asserting that 14 days between
release and recapture should provide “plenty of time for
the suspect . . . to shake off any residual coercive effects of
his prior custody,” ante, at 11.

——————
  1 At a minimum the latter proposition is questionable. I concede that

some police officers might badger a suspect during a subsequent inter
rogation after a break in custody, or might use catch-and-release tactics
to suggest they will not take no for an answer. But if a suspect reenters
custody after being questioned and released, he need only invoke his
right to counsel to ensure Edwards’ protection for the duration of the
subsequent detention. And, if law enforcement officers repeatedly
release and recapture a suspect to wear down his will—such that his
participation in a subsequent interrogation is no longer truly volun
tary—the “high standar[d] of proof for the waiver of constitutional
rights [set forth in] Johnson v. Zerbst, 304 U. S. 458 (1938),” will
protect against the admission of the suspect’s statements in court.
Miranda v. Arizona, 384 U. S. 436, 475 (1966). The Zerbst inquiry
takes into account the totality of the circumstances surrounding the
waiver—including any improper pressures by police. See id., at 464; cf.
ante, at 11–12, n. 6 (stating that “[e]ven without [Edwards’] second
layer of prophylaxis, a defendant is still free to claim the prophylactic
protection of Miranda—arguing that his waiver of Miranda rights was
in fact involuntary under Johnson v. Zerbst” (internal quotation marks
and citation omitted)).
                     Cite as: 559 U. S. ____ (2010)                    3

                         Opinion of THOMAS, J.

   This ipse dixit does not explain why extending the Ed
wards presumption for 14 days following a break in cus
tody—as opposed to 0, 10, or 100 days—provides the “clos
est possible fit” with the Self-Incrimination Clause,
Patane, supra, at 640–641; see ante, at 11 (merely stating
that “[i]t seems to us that” the appropriate “period is 14
days”). Nor does it explain how the benefits of a prophy
lactic 14-day rule (either on its own terms or compared
with other possible rules) “outweigh its costs” (which
would include the loss of law enforcement information as
well as the exclusion of confessions that are in fact volun
tary). Ante, at 6 (citing Montejo, supra, at __ (slip op., at
14)).
   To be sure, the Court’s rule has the benefit of providing
a bright line. Ante, at 12. But bright-line rules are not
necessary to prevent Fifth Amendment violations, as the
Court has made clear when refusing to adopt such rules in
cases involving other Miranda rights. See, e.g., Michigan
v. Mosley, 423 U. S. 96, 103–104 (1975). And an otherwise
arbitrary rule is not justifiable merely because it gives
clear instruction to law enforcement officers.2
   As the Court concedes, “clarity and certainty are not
goals in themselves. They are valuable only when they
reasonably further the achievement of some substantive
end—here, the exclusion of compelled confessions” that
the Fifth Amendment prohibits. Ante, at 12. The Court’s
arbitrary 14-day rule fails this test, even under the rela
tively permissive criteria set forth in our precedents.
Accordingly, I do not join that portion of the Court’s
opinion.
——————
   2 Though the Court asserts that its 14-day rule will tell “law enforce

ment officers . . . with certainty and beforehand, when renewed interro
gation is lawful,” ante, at 10, that is not so clear. Determining whether
a suspect was previously in custody, and when the suspect was re
leased, may be difficult without questioning the suspect, especially if
state and federal authorities are conducting simultaneous investiga
tions.
                      Cite as: 559 U. S. ____ (2010)                     1

                  STEVENS, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                               _________________

                               No. 08–680
                               _________________


    MARYLAND, PETITIONER v. MICHAEL BLAINE

                 SHATZER, SR. 

   ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF

                      MARYLAND

                           [February 24, 2010] 


  JUSTICE STEVENS, concurring in the judgment.
  While I agree that the presumption from Edwards v.
Arizona, 451 U. S. 477 (1981), is not “eternal,” ante, at 9–
10, and does not mandate suppression of Shatzer’s state­
ment made after a 2½-year break in custody, I do not
agree with the Court’s newly announced rule: that Ed
wards always ceases to apply when there is a 14-day
break in custody, ante, at 11.
  In conducting its “cost-benefit” analysis, the Court
demeans Edwards as a “ ‘second layer’ ” of “judicially pre­
scribed prophylaxis,” ante, at 5, 6, 12, n. 7; see also ante, at
6 (describing Edwards as “ ‘our rule, not a constitutional
command’ ” (quoting Arizona v. Roberson, 486 U. S. 675,
688 (1988) (KENNEDY, J., dissenting))). The source of the
holdings in the long line of cases that includes both Ed
wards and Miranda, however, is the Fifth Amendment’s
protection against compelled self-incrimination applied to
the “compulsion inherent in custodial” interrogation,
Miranda v. Arizona, 384 U. S. 436, 458 (1966), and the
“significan[ce]” of “the assertion of the right to counsel,”
Edwards, 451 U. S., at 485.1 The Court’s analysis today is
——————
  1 SeeDickerson v. United States, 530 U. S. 428, 438 (2000) (holding
that “the protections announced in Miranda” are “constitutionally
required”); Shea v. Louisiana, 470 U. S. 51, 52 (1985) (“In Edwards . . . ,
this Court ruled that a criminal defendant’s rights under the Fifth and
2                      MARYLAND v. SHATZER

                  STEVENS, J., concurring in judgment

insufficiently sensitive to the concerns that motivated the
Edwards line of cases.
                               I
   The most troubling aspect of the Court’s time-based rule
is that it disregards the compulsion caused by a second (or
third, or fourth) interrogation of an indigent suspect who
was told that if he requests a lawyer, one will be provided
for him. When police tell an indigent suspect that he has
the right to an attorney, that he is not required to speak
without an attorney present, and that an attorney will be
provided to him at no cost before questioning, the police
have made a significant promise. If they cease question­
ing and then reinterrogate the suspect 14 days later with­
out providing him with a lawyer, the suspect is likely to
feel that the police lied to him and that he really does not
have any right to a lawyer.2
——————
Fourteenth Amendments were violated by the use of his confession
obtained by police-instigated interrogation—without counsel present—
after he requested an attorney”); Oregon v. Bradshaw, 462 U. S. 1039,
1043 (1983) (plurality opinion) (“[The] subsequent incriminating
statements made without [an] attorney present violated the rights
secured to the defendant by the Fifth and Fourteenth Amendments to
the United States Constitution”); Miranda, 384 U. S., at 458 (examin­
ing the “history and precedent underlying the Self-Incrimination
Clause to determine its applicability in this situation”).
   2 The Court states that this argument rests on a “fallacy” because “we

are not talking about ‘reinterrogating’ the suspect; we are talking about
asking his permission to be interrogated.” Ante, at 16 (emphasis
deleted). Because, however, a suspect always has the right to remain
silent, this is a distinction without a difference: Any time that the
police interrogate or reinterrogate, and read a suspect his Miranda
rights, the suspect may decline to speak. And if this is a “fallacy,” it is
the same “fallacy” upon which this Court has relied in the Edwards line
of cases that held that police may not continue to interrogate a suspect
who has requested a lawyer: Police may not continue to ask such a
suspect whether they may interrogate him until that suspect has a
lawyer present. The Court’s apparent belief that this is a “fallacy” only
underscores my concern that its analysis is insufficiently sensitive to
                    Cite as: 559 U. S. ____ (2010)                  3

                 STEVENS, J., concurring in judgment

   When officers informed Shatzer of his rights during the
first interrogation, they presumably informed him that if
he requested an attorney, one would be appointed for him
before he was asked any further questions. But if an
indigent suspect requests a lawyer, “any further interro­
gation” (even 14 days later) “without counsel having been
provided will surely exacerbate whatever compulsion to
speak the suspect may be feeling.” Roberson, 486 U. S., at
686. When police have not honored an earlier commit­
ment to provide a detainee with a lawyer, the detainee
likely will “understan[d] his (expressed) wishes to have
been ignored” and “may well see further objection as futile
and confession (true or not) as the only way to end his
interrogation.” Davis v. United States, 512 U. S. 452, 472–
473 (1994) (Souter, J., concurring in judgment). Cf. Coo
per v. Dupnik, 963 F. 2d 1220, 1225 (CA9 1992) (en banc)
(describing an elaborate police task force plan to ignore a
suspect’s requests for counsel, on the theory that such
would induce hopelessness and thereby elicit an admis­
sion). Simply giving a “fresh se[t] of Miranda warnings”
will not “ ‘reassure’ a suspect who has been denied the
counsel he has clearly requested that his rights have
remained untrammeled.” Roberson, 486 U. S., at 686.
                              II
  The Court never explains why its rule cannot depend on,
in addition to a break in custody and passage of time, a
concrete event or state of affairs, such as the police having
honored their commitment to provide counsel. Instead,
the Court simply decides to create a time-based rule, and
in so doing, disregards much of the analysis upon which
Edwards and subsequent decisions were based. “[T]he
assertion of the right to counsel” “[i]s a significant event.”3
——————
the concerns that motivated the Edwards line of cases.
  3 Indeed, a lawyer has a “unique ability to protect the Fifth Amend­

ment rights of a client undergoing custodial interrogation.” Fare v.
4                      MARYLAND v. SHATZER

                  STEVENS, J., concurring in judgment

Edwards, 451 U. S., at 485. As the Court today acknowl­
edges, the right to counsel, like the right to remain silent,
is one that police may “coerc[e] or badge[r],” ante, at 7, a
suspect into abandoning.4 However, as discussed above,
the Court ignores the effects not of badgering but of rein­
terrogating a suspect who took the police at their word
that he need not answer questions without an attorney
present. See Roberson, 486 U. S., at 686. The Court,
moreover, ignores that when a suspect asks for counsel,
until his request is answered, there are still the same
“inherently compelling” pressures of custodial interroga­
tion on which the Miranda line of cases is based, see 486
U. S., at 681,5 and that the concern about compulsion is
especially serious for a detainee who has requested a
lawyer, an act that signals his “inability to cope with the

——————
Michael C., 442 U. S. 707, 719 (1979). Counsel can curb an officer’s
overbearing conduct, advise a suspect of his rights, and ensure that
there is an accurate record of any interrogation. “Because of this
special ability of the lawyer to help the client preserve his Fifth
Amendment rights once the client becomes enmeshed in the adversary
process, the Court found that the right to have counsel present at the
interrogation is indispensible to the protection of the Fifth Amendment
privilege.” Arizona v. Roberson, 486 U. S. 675, 682, n. 4 (1988) (internal
quotation marks omitted). Thus, “once the accused has requested
counsel,” courts must be especially wary of “coercive form[s] of custodial
interrogation.” Bradshaw, 462 U. S., at 1051 (Powell, J., concurring in
judgment).
  4 See Michigan v. Harvey, 494 U. S. 344, 350 (1990) (subsequent con­

fession suggests the police “badger[ed] a defendant into waiving his
previously asserted Miranda rights”).
  5 See Minnick v. Mississippi, 498 U. S. 146, 155 (1990) (“[N]either

admissions nor waivers are effective unless there are both particular
and systemic assurances that the coercive pressures of custody were
not the inducing cause”); cf. Smith v. Illinois, 469 U. S. 91, 98 (1984)
(per curiam) (“[T]he authorities through ‘badger[ing]’ or ‘overreach­
ing’—explicit or subtle, deliberate or unintentional—might otherwise
wear down the accused and persuade him to incriminate himself
notwithstanding his earlier request for counsel’s assistance”).
                      Cite as: 559 U. S. ____ (2010)                       5

                   STEVENS, J., concurring in judgment

pressures of custodial interrogation,” id., at 686.6
   Instead of deferring to these well-settled understand­
ings of the Edwards rule, the Court engages in its own
speculation that a 14-day break in custody eliminates the
compulsion that animated Edwards. But its opinion gives
no strong basis for believing that this is the case.7 A 14­
day break in custody does not eliminate the rationale for
the initial Edwards rule: The detainee has been told that
he may remain silent and speak only through a lawyer
and that if he cannot afford an attorney, one will be pro­
vided for him. He has asked for a lawyer. He does not
have one. He is in custody. And police are still question­
ing him. A 14-day break in custody does not change the
fact that custodial interrogation is inherently compelling.
It is unlikely to change the fact that a detainee “considers
himself unable to deal with the pressures of custodial
interrogation without legal assistance.” Roberson, 486
U. S., at 683.8 And in some instances, a 14-day break in
——————
  6 See  Roberson, 486 U. S., at 681 (“[I]f a suspect believes that he is not
capable of undergoing such questioning without advice of counsel, then
it is presumed that any subsequent waiver that has come at the au­
thorities’ behest, and not at the suspect’s own instigation, is itself the
product of the ‘inherently compelling pressures’ ”); Michigan v. Mosley,
423 U. S. 96, 110, n. 2 (1975) (White, J., concurring in result) (“[T]he
accused having expressed his own view that he is not competent to deal
with the authorities without legal advice, a later decision at the au­
thorities’ insistence to make a statement without counsel’s presence
may properly be viewed with skepticism”).
   7 Today’s decision, moreover, offers no reason for its 14-day time pe­

riod. To be sure, it may be difficult to marshal conclusive evidence
when setting an arbitrary time period. But in light of the basis for
Edwards, we should tread carefully. Instead, the only reason for
choosing a 14-day time period, the Court tells us, is that “[i]t seems to
us that period is 14 days.” Ante, at 11. That time period is “plenty of
time for the suspect to get reacclimated to his normal life, to consult
with friends and counsel, and to shake off any residual coercive effects
of his prior custody.” Ibid. But the Court gives no reason for that
speculation, which may well prove inaccurate in many circumstances.
   8 In Roberson, for example, we observed that once a suspect has as­
6                       MARYLAND v. SHATZER

                   STEVENS, J., concurring in judgment

custody may make matters worse 9 “[w]hen a suspect
understands his (expressed) wishes to have been ignored”
and thus “may well see further objection as futile and
confession (true or not) as the only way to end his interro­
gation.” Davis, 512 U. S., at 472–473 (Souter, J., concur­
ring in judgment).10
  The Court ignores these understandings from the Ed
wards line of cases and instead speculates that if a suspect
is reinterrogated and eventually talks, it must be that
“further deliberation in familiar surroundings has caused
him to believe (rightly or wrongly) that cooperating with
the investigation is in his interest.” Ante, at 9. But it is
——————
serted his right to an attorney, courts must presume he does “not feel
sufficiently comfortable with the pressures of custodial interrogation to
answer questions without an attorney. This discomfort is precisely the
state of mind that Edwards presumes to persist . . . .” 486 U. S., at 684.
We held in Roberson that just because different police come to speak
about a different investigation, that presumption does not change:
“[T]here is no reason to assume that a suspect’s state of mind is in any
way investigation-specific.” Ibid. Nor is there any reason to believe
that it is arrest specific.
    9 The compulsion is heightened by the fact that “[t]he uncertainty of

fate that being released from custody and then reapprehended entails
is, in some circumstances, more coercive than continual custody.”
Strauss, Reinterrogation, 22 Hastings Const. L. Q. 359, 390 (1995).
    10 Not only is this a likely effect of reinterrogation, but police may use

this effect to their advantage. Indeed, the Court’s rule creates a
strange incentive to delay formal proceedings, in order to gain addi­
tional information by way of interrogation after the time limit lapses.
The justification for Fifth Amendment rules “must be consistent with
. . . practical realities,” Roberson, 486 U. S., at 688 (KENNEDY, J.,
dissenting), and the reality is that police may operate within the
confines of the Fifth Amendment in order to extract as many confes­
sions as possible, see Leo & White, Adapting to Miranda: Modern
Interrogators’ Strategies for Dealing with the Obstacles Posed by
Miranda, 84 Minn. L. Rev. 397 (1999). With a time limit as short as 14
days, police who hope that they can eventually extract a confession may
feel comfortable releasing a suspect for a short period of time. The
resulting delay will only increase the compelling pressures on the
suspect.
                     Cite as: 559 U. S. ____ (2010)                    7

                  STEVENS, J., concurring in judgment

not apparent why that is the case. The answer, we are
told, is that once a suspect has been out of Miranda cus­
tody for 14 days, “[h]e has likely been able to seek advice
from an attorney, family members, and friends.” Ante, at
8. This speculation, however, is overconfident and only
questionably relevant. As a factual matter, we do not
know whether the defendant has been able to seek advice:
First of all, suspects are told that if they cannot afford a
lawyer, one will be provided for them. Yet under the
majority’s rule, an indigent suspect who took the police at
their word when he asked for a lawyer will nonetheless be
assumed to have “been able to seek advice from an attor­
ney.” Second, even suspects who are not indigent cannot
necessarily access legal advice (or social advice as the
Court presumes) within 14 days. Third, suspects may not
realize that they need to seek advice from an attorney.
Unless police warn suspects that the interrogation will
resume in 14 days, why contact a lawyer? When a suspect
is let go, he may assume that the police were satisfied. In
any event, it is not apparent why interim advice matters.11
In Minnick v. Mississippi, 498 U. S. 146, 153 (1990), we
held that it is not sufficient that a detainee happened to
speak at some point with a lawyer. See ibid. (noting that
“consultation with an attorney” does not prevent “persis­
tent attempts by officials to persuade [a suspect] to waive
his rights” or shield against the “coercive pressures that
accompany custody”). If the actual interim advice of an
attorney is not sufficient, the hypothetical, interim advice
of “an attorney, family members, and friends,” ante, at 8,
is not enough.
——————
  11 It is important to distinguish this from the point that I make above

about indigent suspects. If the police promise to provide a lawyer and
never do so, it sends a message to the suspect that the police have lied
and that the rights read to him are hollow. But the mere fact that a
suspect consulted a lawyer does not itself reduce the compulsion when
police reinterrogate him.
8                      MARYLAND v. SHATZER

                  STEVENS, J., concurring in judgment

   The many problems with the Court’s new rule are exac­
erbated in the very situation in this case: a suspect who is
in prison. Even if, as the Court assumes, a trip to one’s
home significantly changes the Edwards calculus, a trip to
one’s prison cell is not the same. A prisoner’s freedom is
severely limited, and his entire life remains subject to
government control. Such an environment is not condu­
cive to “shak[ing] off any residual coercive effects of his
prior custody.” Ante, at 11.12 Nor can a prisoner easily
“seek advice from an attorney, family members, and
friends,” ante, at 8, especially not within 14 days; prison­
ers are frequently subject to restrictions on communica­
tions. Nor, in most cases, can he live comfortably knowing
that he cannot be badgered by police; prison is not like a
normal situation in which a suspect “is in control, and
need only shut his door or walk away to avoid police badg­
ering.” Montejo v. Louisiana, 556 U. S. ___, ___ (2009)
(slip op., at 16). Indeed, for a person whose every move is
controlled by the State, it is likely that “his sense of de­
pendence on, and trust in, counsel as the guardian of his
interests in dealing with government officials intensified.”
United States v. Green, 592 A. 2d 985, 989 (D. C. 1991); cf.
Minnick, 498 U. S., at 153 (explaining that coercive pres­
sures “may increase as custody is prolonged”).13 The Court
——————
   12 Cf. Orozco v. Texas, 394 U. S. 324, 326 (1969) (holding that a sus­

pect was in custody while being held in own home, despite his comfort
and familiarity with the surroundings); Mathis v. United States, 391
U. S. 1, 5 (1968) (holding that a person serving a prison sentence for
one crime was in custody when he was interrogated in prison about
another, unrelated crime); Miranda v. Arizona, 384 U. S. 436, 478
(1966) (“[W]hen an individual is . . . deprived of his freedom by the
authorities in any significant way and is subjected to questioning, the
privilege against self-incrimination is jeopardized”).
   13 Prison also presents a troubling set of incentives for police. First,

because investigators know that their suspect is also a prisoner, there
is no need formally to place him under arrest. Thus, police generally
can interview prisoners even without probable cause to hold them.
                     Cite as: 559 U. S. ____ (2010)                     9

                  STEVENS, J., concurring in judgment

ignores these realities of prison, and instead rests its
argument on the supposition that a prisoner’s “detention
. . . is relatively disconnected from their prior unwilling­
ness to cooperate in an investigation.” Ante, at 14. But
that is not necessarily the case. Prisoners are uniquely
vulnerable to the officials who control every aspect of their
lives; prison guards may not look kindly upon a prisoner
who refuses to cooperate with police. And cooperation
frequently is relevant to whether the prisoner can obtain
parole. See, e.g., Code of Md. Regs., tit. 12, §08.01.18(A)(3)
(2008). Moreover, even if it is true as a factual matter
that a prisoner’s fate is not controlled by the police who
come to interrogate him, how is the prisoner supposed to
know that? As the Court itself admits, compulsion is
likely when a suspect’s “captors appear to control [his]
fate,” ante, at 7 (internal quotation marks omitted). But
when a guard informs a suspect that he must go speak
with police, it will “appear” to the prisoner that the guard
and police are not independent. “Questioning by captors,
who appear to control the suspect’s fate, may create mutu­
ally reinforcing pressures that the Court has assumed will
weaken the suspect’s will.” Illinois v. Perkins, 496 U. S.
292, 297 (1990) (emphasis added).14
——————
This means that police can interrogate suspects with little or no evi­
dence of guilt, and police can do so time after time, without fear of
being sued for wrongful arrest. Second, because police know that their
suspect is otherwise detained, there is no need necessarily to resolve
the case quickly. Police can comfortably bide their time, interrogating
and reinterrogating their suspect until he slips up. Third, because
police need not hold their suspect, they do not need to arraign him or
otherwise initiate formal legal proceedings that would trigger various
protections.
   14 The Court attempts to distinguish detention in prison from the

“paradigm Edwards case,” ante, at 7, but it is not clear why that is so.
The difference cannot be simply that convicted prisoners’ “detention . . .
is relatively disconnected from their prior unwillingness to cooperate in
an investigation,” ante, at 14, because in many instances of pretrial
10                     MARYLAND v. SHATZER 


                  STEVENS, J., concurring in judgment


                             III 

  Because, at the very least, we do not know whether
Shatzer could obtain a lawyer, and thus would have felt
that police had lied about providing one, I cannot join the
Court’s opinion. I concur in today’s judgment, however, on
another ground: Even if Shatzer could not consult a law­
yer and the police never provided him one, the 2½-year
break in custody is a basis for treating the second interro­
gation as no more coercive than the first. Neither a break
in custody nor the passage of time has an inherent, cura­
——————
custody, the custody will continue regardless of whether a detainee
answers questions. Take Roberson for example. Roberson was arrested
and being held for one crime when, days later, a different officer inter­
rogated him about a different crime. 486 U. S., at 678. Regardless of
whether he cooperated with the second investigation, he was still being
held for the first crime. Yet under the Court’s analysis, had Roberson
been held long enough that he had become “accustomed” to the deten­
tion facility, ante, at 14, there would have been a break in custody
between each interrogation. Thus, despite the fact that coercive pres­
sures “may increase as custody is prolonged,” Minnick, 498 U. S., at
153, the real problem in Roberson may have been that the police did not
leave him sitting in jail for long enough.
   This problem of pretrial custody also highlights a tension with the
Court’s decision last Term in Montejo v. Louisiana, 556 U. S. ___
(2009). In Montejo, the Court overturned Michigan v. Jackson, 475
U. S. 625, 636 (1986), which had protected an accused’s Sixth Amend­
ment right to counsel by “forbidding police to initiate interrogation of a
criminal defendant once he has requested counsel at an arraignment or
similar proceeding.” 556 U. S., at ___ (slip op., at 1). In so doing, the
Court emphasized that because the Edwards “regime suffices to protect
the integrity of ‘a suspect’s voluntary choice not to speak outside his
lawyer’s presence,’ before his arraignment, it is hard to see why it
would not also suffice to protect that same choice after arraignment.”
556 U. S., at ___ (slip op., at 15) (quoting Texas v. Cobb, 532 U. S. 162,
175 (2001) (KENNEDY, J., concurring); citation omitted). But typically,
after arraignment, defendants are released on bail or placed in deten­
tion facilities, both of which, according to the majority’s logic, some­
times constitute breaks in custody. How then, under the Court’s
decision today, will Edwards serve the role that the Court placed on it
in Montejo?
                      Cite as: 559 U. S. ____ (2010)                    11

                  STEVENS, J., concurring in judgment

tive power. But certain things change over time. An
indigent suspect who took police at their word that they
would provide an attorney probably will feel that he has
“been denied the counsel he has clearly requested,”
Roberson, 486 U. S., at 686, when police begin to question
him, without a lawyer, only 14 days later.15 But, when a
suspect has been left alone for a significant period of time,
he is not as likely to draw such conclusions when the
police interrogate him again.16 It is concededly “impossi­
ble to determine with precision” where to draw such a line.
Barker v. Wingo, 407 U. S. 514, 521 (1972). In the case
before us, however, the suspect was returned to the gen­
eral prison population for 2½ years. I am convinced that
——————
   15 The Court responds that “[i]f confidence in the police’s promise to

provide counsel were the touchstone, Edwards would not have applied
in Minnick, where the suspect in continuing custody actually met with
appointed counsel.” Ante, at 17–18. But my view is not that “confi­
dence in the police’s promise to provide counsel” is “the touchtone.”
Ante, at 17. Rather, my view is that although an appropriate break in
custody will mitigate many of the reasons that custodial reinterrogation
of a suspect who requested counsel is inherently compelling, it will not
mitigate the effect of an indigent detainee believing that he has “been
denied the counsel he has clearly requested,” Roberson, 486 U. S., at
686. If police tell an indigent suspect that he is not required to speak
without an attorney, and that they will provide him with an attorney,
and that suspect asserts his right to an attorney, but police nonetheless
do not provide an attorney and reinterrogate him (even if there was a
break in custody between the interrogations), the indigent suspect is
likely to feel that the police lied to him or are ignoring his rights. This
view is not in tension with Minnick. Minnick holds only that consulta­
tion with an attorney between interrogations is not sufficient to end the
Edwards presumption and therefore that when there has been no break
in custody, “counsel’s presence at interrogation,” 498 U. S., at 152, is
necessary to address the compulsion with which the Edwards line of
cases is concerned.
    16 I do not doubt that some of the compulsion caused by reinterrogat­

ing an indigent suspect without providing a lawyer may survive even a
break in custody and a very long passage of time. The relevant point
here is more limited: A long break in time, far longer than 14 days,
diminishes, rather than eliminates, that compulsion.
12                MARYLAND v. SHATZER

              STEVENS, J., concurring in judgment

this period of time is sufficient. I therefore concur in the
judgment.